UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7121



AVENGER DON RIDGEWAY,

                                            Plaintiff - Appellant,

          versus


SARAH GARNER, Assistant District Attorney;
JUNIUS B. LEE, III, Attorney; MR. GARNER,
Attorney,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-218-5-F)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Avenger Don Ridgeway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Avenger Don Ridgeway, a North Carolina inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 1999) complaint under 28 U.S.C.A. § 1915A (West Supp.

1999).   We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.    Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Ridgeway v. Garner, No. CA-99-218-5-F (E.D.N.C. July 27, 1999). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2